Mr. Justice Thomas delivered the opinion of the court: It appears that claimant furnished the Department of Purchases and Construction, upon order of those in authority, 1 oak revolving chair with pad, $13.05; 1 oak pedestal typewriter desk, $57.05; and 2 Faultless book covers, $5.04, making a total of $75.79. The price was fair and reasonable. And it further appearing that the reason the bill was not paid in the regular course was owing to the fact that claimant failed to present its bill before the lapse of the appropriation out of which it could have been paid. It further appears that the department that got the articles recommend the payment of the same. Therefore an award is allowed claimant in the sum of $75.79.